     Case 3:21-cr-00059-K Document 23 Filed 08/25/21       Page 1 of 2 PageID 120



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION


UNITED STATES OF AMERICA                     §
                                             §
                                             §
v.                                           §   NO. 3:21-CR-059-K (01)
                                             §
GUADALUPE RIVERA,                            §
                                             §
Defendant                                    §

             MEMORANDUM ADOPTING REPORT AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        The Court referred the request for revocation of Defendant’s Supervised Release

to United States Magistrate Judge David L. Horan for consideration. The Court has

received the Report and Recommendation of the United States Magistrate Judge

pursuant to its order. The Defendant waived allocution before this Court and

consented to proceed before the Magistrate Judge for the hearing. The hearing was

held on July 14, 2021, and the Report and Recommendation of the United States

Magistrate Judge was filed that same date. The Defendant has filed no objections to

the Report and Recommendation of the United States Magistrate Judge

        It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as

the opinion and findings of the Court. It is further ORDERED that the Defendant be

committed to the custody of the Bureau of Prisons to be imprisoned for a term of (5)

five months, with Supervised Release of 31 months.


NO. 3:15-CR-021-K (01)
PAGE 1
   Case 3:21-cr-00059-K Document 23 Filed 08/25/21         Page 2 of 2 PageID 121



      The Defendant shall receive credit for TIME SERVED in federal custody prior

to revocation. The Court recommends that the defendant be allowed to serve his

sentence at FCI Seagoville or a Bureau of Prisons facility in the North Texas area.

      SO ORDERED.

      Signed August 25th, 2021.




                                        ___________________________________
                                        ED KINKEADE
                                        UNITED STATES DISTRICT JUDGE




NO. 3:15-CR-021-K (01)
PAGE 2
